Citation Nr: 9922475	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1959 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The appeal was previously remanded by the Board in June 1996.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 413 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
a veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 U.S.C.A. § 1132 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).  A history 
of preservice medical conditions recorded at time of the 
induction examination, does not constitute notation of such 
conditions.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  
The burden of showing that a disorder existed prior to 
service by clear and unmistakable evidence "is a formidable 
one."  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The report of the veteran's November 1959 service entrance 
examination reflects that, as medical history, mild 
nervousness with mild stuttering was noted, but the report of 
the clinical examination reflects that the veteran was 
psychiatrically normal.  A January 1962 service medical 
record reflects that the veteran ingested barbiturates at a 
time he was being placed in the stockade.  The diagnosis was 
barbiturate intoxication, sublethal dose.  The report of the 
veteran's July 1964 service separation examination reflects 
that he was psychiatrically normal.

The first post service medical record is a private hospital 
discharge summary, relating to a period of hospitalization 
beginning in January 1984.  This reflects that the veteran 
had a bipolar disorder.  VA treatment records reflect that 
the veteran continues to currently have a bipolar disorder.

The report of a January 1997 VA fee-basis psychiatric 
examination reflects that the examiner reviewed the veteran's 
complete record.  The impression included bipolar disorder 
and the examiner indicated that, by the veteran's "own 
account," the veteran showed clear symptoms of bipolar 
disorder as an adolescent prior to entering the service.  
Based on the record, the examiner concluded that the bipolar 
disorder was not of significant magnitude to require 
inpatient care until 1984 and the history of barbiturate 
overdose appeared to have been in response to being sentenced 
to a stockade.  It was the examiner's opinion that the 
veteran had a bipolar disorder prior to military service and 
the bipolar disorder was not related to military service.

Attempts have been made to obtain all records that have been 
indicated to be relevant and there is no indication that any 
additional relevant evidence is available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In order for the veteran's claim of entitlement to service 
connection for a psychiatric disorder to be well grounded, he 
must submit medical evidence indicating that he currently has 
this disability and that it is related to his active service.  
Competent medical records reflect that the veteran currently 
has a bipolar disorder.  However, there is no competent 
medical evidence that indicates that his bipolar disorder had 
its onset during active service or that the currently 
manifested bipolar disorder is related to active service.  
Neither is there competent medical evidence that the veteran 
had the onset of a psychosis within one year following 
discharge from service.  Further, while a bipolar disorder 
was not noted at the time the veteran entered active service, 
resulting in the presumption that the veteran was sound at 
that time, there is unequivocal competent medical evidence 
that the veteran's bipolar disorder preexisted service.  The 
Board finds that the January 1997 report of psychiatric 
examination is clear and unmistakable evidence that the 
veteran's bipolar disorder preexisted his active service.  
However, there is no competent medical evidence that the 
preexisting bipolar disorder was aggravated during his active 
service.  The veteran has offered his statements concerning 
his belief that his currently manifested bipolar disorder is 
related to his active service, but he, as a layperson, is not 
qualified to establish a medical diagnosis or show a medical 
etiology merely by his own assertion, as such matters require 
medical expertise.  See Grottveit and Espiritu, supra.  The 
Board, therefore, concludes that without the requisite 
competent medical evidence establishing that the veteran 
currently has a psychiatric disorder that either had its 
onset during active service or was aggravated during active 
service, or currently has a psychosis that was manifested 
within one year of discharge from service, the claim of 
entitlement to service connection for a psychiatric disorder 
is not well grounded.  Caluza, supra.

Although the Board has disposed of the claim of entitlement 
to service connection for a psychiatric disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a psychiatric disorder not having been 
submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 



